The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/22/2021.
4.	Claims 8-10, 12-13, 18, 20-24, 26-31, and 33-35 are currently pending.
5.	Claims 8-9, 18, 24, 27, and 29-30 have been amended.
6.	Claims 1-7, 11, 14-17, 19, 25, and 32 have been cancelled.
7.	Claims 33-35 have been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


9.	Claims 8-10, 12-13, 21-24, 26, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8:
	Claim 8 includes the limitation “a fluid source configured to provide fluid to and is outside the space through a sidewall of the electromagnetic shield and to leave the space through a top of the electromagnetic shield”. Absolutely nothing in the Specification indicates the location through which the fluid is provided and leaves the electromagnetic shield. Applicant appears to rely on figure 3 for support. However, it is noted that figure 3 is merely a box diagram and, therefore, cannot be relied upon to teach a structural location. Figure 3 is certainly NOT a structural representation of the fluid line locations.
Regarding claims 9-10, 12-13, 21-24, 26, and 33:
	Claims 9-10, 12-13, 21-24, 26, and 33 are rejected at least based on their dependency from claim 8.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 8-10, 12-13, 21-24, 26, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8:
	Claim 8 includes the limitation “a fluid source configured to provide fluid to and is outside the space through a sidewall of the electromagnetic shield and to leave the space through a top of the electromagnetic shield”. It is unclear to where the fluid source is intended to provide fluid. The limitation appears to be missing a noun. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “a fluid source configured to provide fluid to the space and wherein the fluid source is outside the space through a sidewall of the electromagnetic shield and to leave the space through a top of the electromagnetic shield”
Regarding claims 9-10, 12-13, 21-24, 26, and 33:
	Claims 9-10, 12-13, 21-24, 26, and 33 are rejected at least based on their dependency from claim 8.

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 8-10, 12-13, 18, 20-24, 26-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2009/0017227) in view of Johnson et al (US 2002/0160125) with evidentiary support provided by Selbrede et al (US 2004/0025787).
Regarding claim 8:
	Fu teaches a pre-clean system (cleaning chamber, 30) [fig 2 & 0016] comprising: a cleaning chamber (vacuum chamber, 32) comprising a lid (lid, 34) [fig 2 & 0016]; a remote plasma source (remote plasma source, 60) configured to generate a plasma (excites gas into a plasma) and to cause electromagnetic interference (such is an inherent property of plasma) [fig 2 & 0017]; and a mass flow controller (mass flow controller, 74) communicatively connected to the remote plasma source (remote plasma source, 60) for controlling a fluid (vapor) to flow toward the remote plasma source 
	Fu does not specifically teach a mass flow controller including a sensor; an electromagnetic shield disposed on the lid and comprising a plurality of covering plates disposed on the lid, wherein the electromagnetic shield and the lid define a space, the sensor of the mass flow controller is in the space defined by the electromagnetic shield and the lid, at least a portion of the electromagnetic shield is arranged between the remote plasma source and the mass flow controller; a fixing bracket laterally extending from at least one of the covering plates of the electromagnetic shield to connect to a housing of the remote plasma source; and a fluid source configured to provide the fluid to and is outside the space through the electromagnetic shield and to leave the space through the electromagnetic shield. 
	Johnson teaches a mass flow controller (piezoelectric valve) including a sensor (pressure transducer) [fig 8 & 0099]; an electromagnetic shield (valve shield) disposed on the lid (injection manifold) and comprising a plurality of covering plates (vertical and horizontal plates) disposed on the lid (injection manifold), wherein the electromagnetic shield (valve shield) and the lid (injection manifold) define a space (see fig 8), the sensor of the mass flow controller (pressure transducer) is in the space defined by the electromagnetic shield and the lid (see fig 8), at least a portion of the electromagnetic shield (valve shield) is arranged between the remote plasma source and the mass flow controller (see location of injection manifold (which the valve shield is placed on – fig 8, 13) relative to plasma source 14 – fig 16A) [fig 8, 13, 16A & 0099-0100]; a fixing bracket see fig 13) [fig 8, 13 & 0099-0100, 0109].
Fu and Johnson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Fu to include a mass flow controller including a sensor disposed within a space defined by a shield and lid, as in Johnson, to provide a gas plenum, thereby preventing gas from leaking to the surrounding environment [Johnson – 0100]. Moreover, such a location creates close-coupling allowing for the length of the gas delivery lines to be minimized so that vacuum conductance of the lines can be relatively high. High conductance lines and valves result in reduced backpressure from the inlet into the chamber [Selbrede – 0048].
The rejection of record discloses the claimed invention except for the claimed locations that the fluid source is configured to provide fluid to and to leave the space. However, it would have been an obvious matter of design choice to configure a fluid source “to provide the fluid to … the space through a sidewall of the electromagnetic shield and to leave the space through a top of the electromagnetic shield”, since applicant has not disclosed that said locations solve any stated problem or are for any particular purpose and it appears that the invention would perform equally well with the 
Furthermore, the claim limitations “configured to provide the fluid to … the space through a sidewall of the electromagnetic shield and to leave the space through a top of the electromagnetic shield” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). One of ordinary skill in the art is capable of configuring the fluid source to provide the fluid in any manner desired.
Finally, although taught by the cited prior art, the claim limitations “the electromagnetic shield disposed on the lid is configured to shield the sensor of the mass flow controller from the electromagnetic interference caused by the remote plasma source” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 9-10:

Fu does not specifically teach the covering plates are apart from a plurality of distances respectively, and one of the distances is longer than any of the other distances to thereby form a shortest distance; and wherein the shortest distance is equal to or larger than 20 mm. 
Johnson teaches a shield (valve shield) comprises a plurality of covering plates (vertical and horizontal plates), the covering plates (vertical and horizontal plates) are apart from a plurality of distances respectively, and one of the distances is longer than any of the other distances to thereby form a shortest distance [fig 8 & 0099-0100]; and wherein the shortest distance is equal to or larger than 20 mm [fig 8 & 0099-0100].
Fu and Johnson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Fu to include a mass flow controller including a sensor disposed within a space defined by a shield and lid, as in Johnson, to provide a gas plenum, thereby preventing gas from leaking to the surrounding environment [Johnson – 0100]. Moreover, such a location creates close-coupling allowing for the length of the gas delivery lines to be minimized so that vacuum conductance of the lines can be relatively high. High conductance lines and valves result in reduced backpressure from the inlet into the chamber [Selbrede – 0048].
Regarding claim 12:

Regarding claim 13:
	Fu teaches a pedestal (pedestal, 38) disposed in the cleaning chamber (vacuum chamber, 32) for supporting a wafer or substrate (wafer, 40) [fig 2 & 0016]; and a showerhead (faceplate, 42) disposed in the cleaning chamber (vacuum chamber, 32) and over the wafer or substrate (wafer, 40), wherein the plasma (plasma) passes through the showerhead (faceplate, 42) and processes onto the wafer or substrate (wafer, 40) [fig 2 & 0016-0017]. 
Regarding claim 18:
	Fu teaches a pre-clean system (cleaning chamber, 30) [fig 2 & 0016] comprising: a cleaning chamber (vacuum chamber, 32) comprising a lid (lid, 34) [fig 2 & 0016]; a fluid source (ampoule, 70) configured to provide a plurality fluids (vapor) [fig 2 & 0020]; a remote plasma source (remote plasma source, 60) configured to generate a plasma (excites gas into a plasma) and to cause electromagnetic interference (such is an inherent property of plasma) [fig 2 & 0017]; and a mass flow controller (mass flow controller, 74) communicatively connected to the fluid source (70) and the remote plasma source (remote plasma source, 60) for selectively allowing at least one of the 
Fu does not specifically teach a mass flow controller including a sensor; and an electromagnetic shield comprising a plurality of covering plates disposed on the lid and cooperating with the lid to define an inner space, wherein the sensor of the mass flow controller is in the inner space defined by the electromagnetic shield and the lid; a fixing bracket laterally extending from at least one of the covering plates of the electromagnetic shield to connect to a housing of the remote plasma source, wherein at least a portion of the electromagnetic shield is arranged between the remote plasma source and the mass flow controller, and wherein the fluid source is outside the inner space defined by the shield and the lid.
Johnson teaches a mass flow controller (piezoelectric valve) including a sensor (pressure transducer) [fig 8 & 0099]; and an electromagnetic shield (valve shield) comprising a plurality of covering plates (vertical and horizontal plates) disposed on the lid (injection manifold) and cooperating with the lid (injection manifold) to define an inner space (see fig 8), wherein the sensor of the mass flow controller (pressure transducer) is in the inner space defined by the electromagnetic shield and the lid (see fig 8) [fig 8, 13, 16A & 0099-0100]; a fixing bracket (lower horizontally extending flanges of valve shield) laterally extending from at least one of the covering plates of the electromagnetic shield (horizontal plate(s) of valve shield) to connect to a housing of the remote plasma source (it is noted that this is a single apparatus and all components are connected) [fig 8, 13, 16A & 0099-0100], wherein at least a portion of the electromagnetic shield (valve shield) is arranged between the remote plasma source and the mass flow controller see location of injection manifold (which the valve shield is placed on – fig 8, 13) relative to plasma source 14 – fig 16A), and wherein the fluid source (gas reservoir) is outside the inner space defined by the shield and the lid (see fig 13) [fig 8, 13, 16A & 0099-0100].
Fu and Johnson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Fu to include a mass flow controller including a sensor disposed within a space defined by a shield and lid, as in Johnson, to provide a gas plenum, thereby preventing gas from leaking to the surrounding environment [Johnson – 0100]. Moreover, such a location creates close-coupling allowing for the length of the gas delivery lines to be minimized so that vacuum conductance of the lines can be relatively high. High conductance lines and valves result in reduced backpressure from the inlet into the chamber [Selbrede – 0048].
Although taught by the cited prior art, the claim limitations “the electromagnetic shield cooperating with the lid is configured to shield the sensor of the mass flow controller from the electromagnetic interference caused by the remote plasma source” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 20:

Although taught by the cited prior art, the claim language “the plasma is hydrogen ion/radical plasma” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 21:
	Fu teaches the remote plasma source (remote plasma source, 60) and the mass flow controller (mass flow controller, 74) are located out of the cleaning chamber (vacuum chamber, 32) [fig 2 & 0020]. 

	Johnson teaches an electromagnetic shield (valve shield) is located out of the cleaning chamber (processing chamber) [fig 8, 13, 16A & 0099-0100].
Fu and Johnson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Fu to include a mass flow controller including a sensor disposed within a space defined by a shield and lid, as in Johnson, to provide a gas plenum, thereby preventing gas from leaking to the surrounding environment [Johnson – 0100]. Moreover, such a location creates close-coupling allowing for the length of the gas delivery lines to be minimized so that vacuum conductance of the lines can be relatively high. High conductance lines and valves result in reduced backpressure from the inlet into the chamber [Selbrede – 0048].
Regarding claims 22-23:
The claim limitations “wherein the mass flow controller is configured to be operated from 0 to 100% of a full-scale range of the mass flow controller” and “wherein the mass flow controller is further configured to be operated from about 10% to about 90% of the full-scale range” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 24:
Fu modified by Johnson teaches the covering plates (vertical and horizontal portions of valve shield) form an opening (bottom surface of valve shield) and the space (space within valve shield) spatially communicated with the opening (bottom surface of valve shield) [Johnson - fig 8 & 0099-0100], and the opening (bottom surface of valve shield) is sealed by the lid (injection manifold) [Johnson - fig 8 & 0099-0100].
Regarding claim 26:
	Fu teaches the applicator tube (61) is in fluid communication with the cleaning chamber (vacuum chamber, 32) via the lid (lid, 34) [fig 2 & 0016].
Regarding claim 27:
	Fu teaches a pre-clean system (cleaning chamber, 30) [fig 2 & 0016] comprising: a cleaning chamber (vacuum chamber, 32) comprising a lid (lid, 34) [fig 2 & 0016]; a remote plasma source (remote plasma source, 60) disposed on the lid (lid, 34) and configured to generate plasma (excites gas into a plasma) and to cause electromagnetic interference (such is an inherent property of plasma) into the cleaning chamber (vacuum chamber, 32) [fig 2 & 0017]; a mass flow controller (mass flow controller, 74) communicatively connected to the remote plasma source (remote plasma source, 60) and configured to control a flow rate of a fluid (vapor) flowing toward the remote plasma source (remote plasma source, 60) [fig 2 & 0020]; and a fluid source (gas source, 50/54) configured to provide the fluid (gas) into the mass flow controller (mass flow controller, 74) through an inlet of the mass flow controller (inlet of 74) [fig 2 & 0020].

Johnson teaches a mass flow controller (piezoelectric valve) including a sensor (pressure transducer) [fig 8 & 0099]; an electromagnetic shield (valve shield) comprising a plurality of covering plates (vertical and horizontal plates) disposed on the lid (injection manifold) and coupled to the lid (injection manifold), wherein the electromagnetic shield and the lid define a space (see fig 8), the sensor of the mass flow controller (pressure transducer) is in the space defined by the electromagnetic shield and the lid (see fig 8), at least a portion of the electromagnetic shield (valve shield) is arranged between the remote plasma source and the mass flow controller (see location of injection manifold (which the valve shield is placed on – fig 8, 13) relative to plasma source 14 – fig 16A) [fig 8, 13, 16A & 0099-0100]; a fixing bracket (lower horizontally extending flanges of valve shield) laterally extending from at least one of the covering plates of the electromagnetic shield (horizontal plate(s) of valve shield) to connect to a housing of the remote plasma source (it is noted that this is a single apparatus and all components are connected) [fig 8, 13, 16A & 0099-0100]; and a fluid source (gas reservoir) located see fig 13) [fig 8, 13, 16A & 0099-0100].
Fu and Johnson are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Fu to include a mass flow controller including a sensor disposed within a space defined by a shield and lid, as in Johnson, to provide a gas plenum, thereby preventing gas from leaking to the surrounding environment [Johnson – 0100]. Moreover, such a location creates close-coupling allowing for the length of the gas delivery lines to be minimized so that vacuum conductance of the lines can be relatively high. High conductance lines and valves result in reduced backpressure from the inlet into the chamber [Selbrede – 0048].
Although taught by the cited prior art, the claim limitations “the electromagnetic shield coupled to the lid is configured to shield the sensor of the mass flow controller from the electromagnetic interference caused by the remote plasma source” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 29-30:
Modified Fu teaches at least one of the covering plates (valve shield) that has a thickness configured to reduce the electromagnetic interference (it is noted that all 
Modified Fu discloses the claimed invention except for “the thickness of the at least one of the covering plates is equal to or larger than 1 mm”.  It would have been an obvious matter of design choice to select the claimed thickness, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
15.	Claims 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2009/0017227) in view of Johnson et al (US 2002/0160125) as applied to claims 8-10, 12-13, 18, 20-24, 26-27, and 29-30 above, and further in view of Heffner (US 2014/0226813).
The limitations of claims 8-10, 12-13, 18, 20-24, 26-27, and 29-30 have been set forth above.
Regarding claim 28:
Modified Fu teaches an electromagnetic shield (valve shield) [Johnson - fig 8, 13, 16A & 0099-0100].
Modified Fu does not specifically teach the electromagnetic shield is formed with a plurality of holes, each of the holes is smaller than a wavelength of the electromagnetic interference.
Heffner teaches an electromagnetic shield (EMI shield) is formed with a plurality of holes (may be formed as a screen), each of the holes is smaller than a wavelength of the electromagnetic interference (blocks EM radiation generated by the output) [0095].

Furthermore, although taught by the cited prior art and addressed above, the limitations “each of the holes is smaller than a wavelength of the electromagnetic interference” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Specifically, this limitation is entirely dependent upon the wavelength of the electromagnetic interference.
Regarding claim 31:
Modified Fu teaches an electromagnetic shield (valve shield) [Johnson - fig 8, 13, 16A & 0099-0100].
Modified Fu does not specifically teach the electromagnetic shield includes a covering plate made from metal foam with gas filled pores.
Heffner teaches an electromagnetic shield includes a covering plate (EMI shield) made from metal foam with gas filled pores (may be formed as a metal foam) [0095].
Modified Fu and Heffner are analogous inventions in the field of electromagnetic shields. It would have been obvious to one skilled in the art before the effective filing date to modify the electromagnetic shield of modified Fu with the material of Heffner because such a material effectively blocks EM radiation) [Heffner – 0095]. Furthermore, .
16.	Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2009/0017227) in view of Johnson et al (US 2002/0160125) as applied to claims 8-10, 12-13, 18, 20-24, 26-27, and 29-30 above, and further in view of Selbrede et al (US 2004/0025787) and Hiyama (US 2009/0093124).
The limitations of claims 8-10, 12-13, 18, 20-24, 26-27, and 29-30 have been set forth above.
Regarding claims 33-35:
Modified Fu teaches the electromagnetic shield (valve shield) cooperating with the lid (injection manifold) [Johnson - fig 8, 13, 16A & 0099-0100].
Modified Fu does not specifically teach the lid is made of aluminum.
Selbrede teaches a lid (reactor lid, 37) is made of aluminum (aluminum) [fig 10 & 0048].
Modified Fu and Selbrede are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lid of modified Fu to be made of aluminum, as in Selbrede, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Modified Fu further modified by Selbrede does not specifically teach the electromagnetic shield is made of copper.
Hiyama teaches an electromagnetic shield (outer shield, 452) is made of copper (copper) [fig 4 & 0048].

It is noted that such a modification results in a structure wherein the electromagnetic shield and the lid form a copper-aluminum interface (lid/shield of modified Fu (Johnson) modified with the materials of Selbrede/Hiyama, respectively). 

Response to Arguments
17.	Applicant's arguments, see Remarks, filed 01/22/2021, with respect to the rejection of claim(s) 8-10, 12-13, and 18-32 under 35 USC 112(a) have been fully considered but they are not persuasive. 
Applicant argues that the amendments have rendered the rejection moot.
In response, it is noted that the amendment to claim 8 was not sufficient to overcome the rejection (see 35 USC 112(a) rejection set forth above). As such, claim 8 and the claims dependent therefrom remain rejected under 35 USC 112(a). 
However, applicant’s amendments to claims 18 and 27 have overcome the rejection. As such, claims 18/27 and the claims dependent therefrom are no longer rejected under 35 USC 112(a). 
18.	Applicant's arguments, see Remarks, filed 01/22/2021, with respect to the rejection of claim(s) 8-10, 12-13, and 18-32 under 35 USC 103 have been fully considered but they are not persuasive.

	In response, after further search and/or consideration, as set forth above, Fu modified by Johnson (specifically Johnson) teaches the newly amended limitations. Johnson teaches a fixing bracket (lower horizontally extending flanges of valve shield) laterally extending from at least one of the covering plates of the electromagnetic shield (horizontal plate(s) of valve shield) to connect to a housing of the remote plasma source (it is noted that this is a single apparatus and all components are connected) [fig 8, 13, 16A & 0099-0100].  

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718